Citation Nr: 1741383	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a service-connected left shoulder acromioclavicular separation disability, prior to December 6, 2016

2. Entitlement to an evaluation in excess of 20 percent for a service-connected left shoulder acromioclavicular separation disability, as of December 6, 2016.  



REPRESENTATION

Veteran represented by:	James M. Brzezinski, Attorney  


WITNESS AT HEARING ON APPEAL

Veteran and J.T.


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.    

This claim was remanded for further development by the Board in July 2016.  That development has been completed and the case has since been returned to the Board for appellate review.  

During the pendency of the appeal, the RO issued a rating decision in January 2017, increasing the Veteran's service-connected left shoulder acromioclavicular separation disability rating to 20 percent, effective December 6, 2016.  However, as the Veteran is presumed to seek the maximum available benefits, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the RO granted entitlement to service connection for a right shoulder acromioclavicular separation disability, which represents the full benefit sought on appeal.  Therefore, the matter is no longer before the Board.    

In March 2014, an informal Decision Review Officer (DRO) hearing was held at the RO.  A transcript of the hearing is associated with the claims file.

In a July 2017 VA Form 21-22a, the Veteran appointed James M. Brzezinski, Attorney, as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's July 2016 remand, the Veteran was scheduled for a VA examination to access the severity of his service-connected left shoulder disability in December 2016.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate. 

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected left shoulder disability.








Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to assess the severity of his service-connected left shoulder disability.  The examiner should review the record prior to the examination.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint (right shoulder) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. 

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's left shoulder disability on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his left shoulder disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






